Dismiss and Opinion Filed July 30, 2015




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00855-CV

                                IN RE DONALD DAVIS, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-07331

                              MEMORANDUM OPINION
                            Before Justices Wright, Bridges, and Brown
                                    Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court order the judge

of the 191st Judicial District Court to order the district clerk to file his original petition alleging

violations of the Fair Credit Reporting Act by the Attorney General – Child Support Division.

The district clerk’s office has already taken the action the relator wishes us to compel the trial

judge to order. The district clerk’s office filed relator’s original petition on June 30, 2015 in

cause number DC-15-07331. For that reason, a justiciable controversy does not exist. In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (orig. proceeding)

(stating that for controversy to be justiciable, there must be a real controversy between the parties

that will be actually resolved by the judicial relief sought); Dow Chem. Co. v. Garcia, 909
S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (court will not issue mandamus if it would be

useless or unavailing). We DISMISS the petition for lack of jurisdiction.




150855F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–